Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 11, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Adachi et al. (US 2019/0174503) (“Adachi”) in view of Kim et al. (US 2021/0242975) (“Kim”).
For claims 1, 11, and 20; Adachi discloses:  receiving, by a first wireless device from a base station, configuration parameters of a resource pool of a sidelink (paragraph 106:  the UE 100-1 may receive resource information from the eNB), wherein the configuration parameters indicate: a primary zone configuration (paragraph 81:  A UE 100 that is in coverage receives information (zone definition information) for defining a zone (zone identification information) from the eNB); a secondary zone configuration (paragraph 81:  A UE 100 that is in coverage receives information (zone definition information) for defining a zone (zone identification information) from the eNB); and a first primary zone identifier of a first primary zone (paragraph 139, 145:  The parameters (and/or the expressions) included in each of the plurality of pieces of configuration information may be different from each other. For example, the parameters may be at least one of the length of the zone, the width of the zone, the number of zones, and/or the size of the smallest zone…configuration information (hereinafter, first configuration information) for which the zone is calculated to be small may include a parameter in which the length of the zone is La and the width of the zone is Wa); determining: a second primary zone identifier of a second primary zone in which the first wireless device is positioned, based on a geographic location of the first wireless device using the primary zone configuration (paragraph 145-146:  Configuration information (hereinafter, second configuration information) for which the zone is calculated to be large may include a parameter in which the length of the zone is Lb and the width of the zone is Wb); and a secondary zone identifier of a secondary zone in which the first wireless device is positioned, based on the geographic location using the secondary zone configuration (paragraph 147:  If identifying (calculating) a zone based on the second configuration information, the UE 100-1 identifies a Zone B1 as the zone in which the UE 100-1 is located. If identifying (calculating) a zone based on the second configuration information, the UE 100-2 identifies the Zone B1 as the zone in which the UE 100-2 is located. Therefore, the UE 100-2 is located in the same zone as the UE 100-1); wherein the transmitting is via the resource pool in response to the second primary zone identifier being the same as the first primary zone identifier (paragraph 147-151:  If identifying the Zone B1 based on the second configuration information, the UE 100-1 selects a pool B1 associated with the Zone B1. If identifying the Zone B1 based on the second configuration information, the UE 100-2 selects the pool B1 associated with the Zone B1. That is, the UE 100-2 selects the same transmission resource pool as the UE 100-1).
the zone IDs may be determined according to the base station. In this case, the terminal may transmit SCI including information indicating zone ID #4).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the V2V system as described by Adachi.  The motivation is to improve sidelink interference.
For claims 6 and 15; Adachi discloses:  the primary zone configuration comprises at least one of: a length parameter; a width parameter; and a height parameter (paragraph 38:  The configuration information may include parameters used for calculating the zone. The parameters included in each of the plurality of configuration information may be different from each other. The parameter may be at least one of a zone length, a zone width, a number of zones, and a minimum zone size).
For claims 7 and 16; Adachi discloses:  the secondary zone configuration comprises least one of: a length parameter; a width parameter; and a height parameter (paragraph 38:  The configuration information may include parameters used for calculating the zone. The parameters included in each of the plurality of configuration information may be different from each other. The parameter may be at least one of a zone length, a zone width, a number of zones, and a minimum zone size).
For claim 8 and 17; Adachi discloses the subject matter in claim 1 as described above in the office action.
Adachi does not expressly disclose, but Kim from similar fields of endeavor teaches:  the configuration parameters further indicate a second secondary zone the zone IDs may be determined according to the base station. In this case, the terminal may transmit SCI including information indicating zone ID #4).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the V2V system as described by Adachi.  The motivation is to improve sidelink interference.

Claims 2-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Kim as applied to claim 1 above, and further in view of Roth-Mandut et al. (US 2021/0250957) (“Roth-Mandut”).
For claim 2 and 12; Adachi discloses the subject matter in claim 1 as described above in the office action.
Adachi does not expressly disclose, but Roth-Mandut from similar fields of endeavor teaches:  wherein the configuration parameters further comprise one or more distance thresholds (paragraph 57:  a minimum needed communication range, the minimum needed communication range representing a communication range or a distance between the UEs needed to meet or fulfill a certain QoS).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Roth-Mandut in the V2V system as described by Adachi.  The motivation is to improve QoS.
For claim 3 and 13; Adachi discloses the subject matter in claim 2 as described above in the office action.  Adachi discloses:  wherein the control information further indicates sidelink parameters (paragraph 81-83:  A UE 100 that is in coverage receives information (zone definition information) for defining a zone (zone identification information) from the eNB).
a minimum needed communication range, the minimum needed communication range representing a communication range or a distance between the UEs needed to meet or fulfill a certain QoS).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Roth-Mandut in the V2V system setup messaging as described by Adachi.  The motivation is to improve QoS.
For claim 4; Adachi discloses the subject matter in claim 2 as described above in the office action.  Adachi discloses:  the secondary zone configuration (paragraph 81-83:  paragraph 81:  A UE 100 that is in coverage receives information (zone definition information) for defining a zone (zone identification information) from the eNB).
Adachi does not expressly disclose, but Roth-Mandut from similar fields of endeavor teaches:  distance threshold (paragraph 57:  a minimum needed communication range, the minimum needed communication range representing a communication range or a distance between the UEs needed to meet or fulfill a certain QoS).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Roth-Mandut in the V2V system as described by Adachi.  The motivation is to improve QoS.
Adachi does not expressly disclose, but Roth-Mandut from similar fields of endeavor teaches:  dci control signaling (paragraph 4:  DCI).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the DCI signaling as described by Roth-Mandut in the V2V system setup messaging as described by Adachi.  The motivation is to improve QoS.

Adachi does not expressly disclose, but Roth-Mandut from similar fields of endeavor teaches:  the distance threshold equals a quantized value of a radius of a communication range (paragraph 57:  a minimum needed communication range, the minimum needed communication range representing a communication range or a distance between the UEs needed to meet or fulfill a certain QoS).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Roth-Mandut in the V2V system as described by Adachi.  The motivation is to improve QoS.

Claims 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Kim as applied to claim 1 above, and further in view of Lu et al. (US 2021/0112537) (“Lu”).
For claim 9 and 18; Adachi discloses the subject matter in claim 1 as described above in the office action.
Adachi does not expressly disclose, but Lu from similar fields of endeavor teaches:  the resource pool comprises a plurality of subchannels (paragraph 84:  the specific PRBs in each subband on which sidelink data is transmitted may be determined according to the configuration of the resource pool. For example, if the first K PRBs in one subband are used to transmit PSCCH and the remaining PRBs are used to transmit PSSCH, then the terminal device may transmit PSCCH on the first K PRBs in the available subband and transmit PSSCH on other PRBs in the available subband).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the 
For claim 10 and 19; Adachi discloses the subject matter in claim 1 as described above in the office action.
Adachi does not expressly disclose, but Kim from similar fields of endeavor teaches:  the configuration parameters further indicate a second secondary zone identifier of a second secondary zone, wherein the second secondary zone identifier is associated with resources (paragraph 210:  the zone IDs may be determined according to the base station. In this case, the terminal may transmit SCI including information indicating zone ID #4).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Kim in the V2V system as described by Adachi.  The motivation is to improve sidelink interference.
Adachi does not expressly disclose, but Lu from similar fields of endeavor teaches:  the resource pool comprises a plurality of subchannels (paragraph 84:  the specific PRBs in each subband on which sidelink data is transmitted may be determined according to the configuration of the resource pool. For example, if the first K PRBs in one subband are used to transmit PSCCH and the remaining PRBs are used to transmit PSSCH, then the terminal device may transmit PSCCH on the first K PRBs in the available subband and transmit PSSCH on other PRBs in the available subband).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the parameters as described by Lu in the V2V system as described by Adachi.  The motivation is to improve QoS.
Conclusion
Hahn (US 2020/0077380); Hahn discloses a base station a message including zone configuration information and resource pool configuration information and selecting a zone type mapped to a speed of the UE among zone types indicated by the zone configuration information. A zone identifier is determined based on configuration information of the selected zone type, the configuration information of the selected zone type being included in the zone configuration information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN D BLANTON/Primary Examiner, Art Unit 2466